Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event, upon the ground that the answer raises an issue as to -the presentation and notice of dishonor of the check in suit, and judgment upon the pleadings should not have been directed. (Cassel v. Regierer, 114 N. Y. Supp. 601.) The failure to obtain an order directing the issues to be tried was waived by the plaintiff. (Tautphoeus v. Harbor & Suburban Assn., 96 App. Div. 23; Blenderman v. Bellis Co., 64 Misc. Rep. 65.) The appeal from the order denying the motion1 to set aside, the judgment is dismissed, without costs. Jenks, Burr, Thomas, Rich and Carr, JJ., concurred.